12 A.3d 1098 (2011)
126 Conn.App. 906
Karen MARINO
v.
David MARINO.
No. 31512.
Appellate Court of Connecticut.
Submitted on Briefs January 10, 2011.
Decided March 1, 2011.
HARPER, BEACH and FLYNN, Js.
Prior report: 2009 WL 2602679.
PER CURIAM.
The defendant has not sustained his burden of providing us a record showing that the trial court abused its discretion in denying his motion for a continuance. The court also did not abuse its discretion in determining the financial orders. The judgment is affirmed.